Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
In response to Non-Final-Office Action mailed on 09/17/2021, applicants’ response dated 12/17/2021 is acknowledged; in said response applicants’ have amended claims  5, 8 and 12, cancelled claims 4 and 13 and added new claims 14-23. Thus, amended claims 1-3, 5-12 and 14-23 are pending in this application and are now under consideration for examination. Objections and rejections not reiterated from previous action are hereby withdrawn.
Withdrawn-Claim Rejections: 35 USC § 102 (AIA ) 
Previous rejection of claims:  I. Claims 1-5 and 8-13 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Yocum et al., (US 11,072,807 B2; prior publication date 08/27/2015 and claiming priority to Provisional application 61/701,293 filed on 09/14/2012); II. Claims 1-5 and 8-13 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Porro et al., (US 7,049,108 B2); and III. Claims 1-5 and 8-13 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Rajgarhia et al., (US 7,229, 805 B2) ), are being withdrawn due to claim amendments.
Withdrawn-Claim Rejections: 35 USC § 103
Previous rejection of claims 1-13 rejected under 35 U.S.C. 103(a) as being unpatentable over Yocum et al., (US 11,072,807 B2) or Porro et al., (US 7,049,108 B2) or Rajgarhia et al., (US 7,229, 805 B2) as applied to claims 1-5 and 8-13 (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above) and in further in view of Miller et al., (US 8,137,953 B2), and Das et al., (Biotechnol. Prog., 2010, Vol. 26(3): 607-615) ), is 
New-Claim Objection
Claim 17 is objected to, due to the following informality: Claim 17 begins with a period “.”. Appropriate correction is required. 
Maintained-Claim Rejections: 35 USC § 112(a) 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-12 and 14-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  
“A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus.”).  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  . . ., reduction to drawings . . ., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.”  MPEP 2163.
Furthermore, a “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].’ See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (‘[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.’). ‘A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.’ In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).”  MPEP 2163.

The claims 1-3, 5-12 and 14-23 recite the following broadly claimed genera: i.e., a genera of “genetically engineered Kluyveromyces yeast cells to produce lactic acid comprising a chromosomally integrated gene that encodes any exogenous lactate dehydrogenase … comprising reduced function of … phosphoenolpyruvate carboxykinase gene (PCK1)” (genus of alterations; “comprising” is an open-language and includes un-recited elements in the claims) and said genus of Kluyveromyces yeast cells comprising any exogenous lactate dehydrogenase (D- or L-lactate dehydorgenases)  including homologs or analogs of undefined and unlimited structures (genus of Kluyveromyces yeast cells … that produces lactic acid in a fermentation production medium (a genus of fermentation medium comprising a genus of energy and carbon source) with an average specific productivity of at least 1.875 g/L-hr and having a final pH that is lower than 3.6 …. 
The structural elements recited in claims 1-3, 5-12 and 14-23 are not sufficient structure to form a genetically engineered yeast strain of any kind… that produces lactic acid in a fermentation production medium with an average specific productivity of at least 1.875 g/L-hr and having a final pH that is lower than 3.6  i.e., genus of  Kluyveromyces yeast cells comprising any exogenous lactate dehydrogenase (D- or L-lactate dehydorgenases)  including homologs or analogs of undefined and unlimited structures (genus of structures); said genus of genus of  lactate dehydrogenase(s) in said genus of  yeast cells is integrated at any chromosomal locus selected from any pyruvate decarboxylase gene including homologs or analogs of undefined and unlimited structures (genus of structures) and a genus of cellular context i.e., a genus of undefined and unlimited structures/chromosomal locus in a genus of Kluyveromyces yeast cells … that produces lactic acid in a fermentation production medium (a genus of fermentation medium comprising a genus of energy and carbon source). There in inherent unpredictability in regards to which polypeptide/amino acid encoding polynucleotide sequences may have lactate dehydrogenase and PCK1 encoding gene/lactic acid Kluyveromyces yeast cells and having the desired activity and possibly fall within the claims in the claimed modified Kluyveromyces yeast cells and the claimed method. As such, claims 1-3, 5-12 and 14-23 recite genera of modified genus of Kluyveromyces yeast cells comprising a genera of biomolecules described only by a functional characteristic (i.e., being a lactate dehydrogenase and PCK1 encoding gene), without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.” Further, without any structural limitations for structural features that actually provide for lactate dehydrogenase and PCK1 encoding gene/lactic acid pathways and having the desired activity, claims 1-3, 5-12 and 14-23 have no defined outer bounds for the scope of "lactate dehydrogenase and PCK1 encoding gene/lactic acid pathways of a genus of Kluyveromyces yeast cells and having the desired activity" that fall within the scope of the claims. Due to the literal unlimited structural scope of the claims, it is not possible to provide for a representative number of species that adequately described and are representative of the entire genus having no fixed structural outer boundaries. Further, such genera of genetically engineered yeast strain of any kind… that produces lactic acid in a fermentation production medium with an average specific productivity of at least 1.875 g/L-hr and having a final pH that is lower than 3.6  i.e., genus of Kluyveromyces yeast cells comprising any exogenous lactate dehydrogenase (D- or L-lactate dehydorgenases) including homologs or analogs of undefined and unlimited structures (genus of structures); said genus of genus of  lactate dehydrogenase(s) in said genus of  yeast cells is integrated at any chromosomal locus selected from any pyruvate decarboxylase gene including homologs or analogs of Kluyveromyces yeast cells … that produces lactic acid in a fermentation production medium (a genus of fermentation medium comprising a genus of energy and carbon source) as recited lack “a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials”; and without any required structure that is sufficient for providing the recited function, the recited genera lack disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
No information, beyond the characterization of specific strain of K. marxianus SD98 designed to express the E. coli ldhA gene (structure as disclosed in the prior art, in page 21 of specification; for details also see 103 rejection below); said E. coli ldhA gene integrated into a defined locus (SEQ ID NO: 4; for details see Example 1, page 21 and Example 3, page 26 of specification), has been provided by the applicants’, which would indicate that they had possession of the claimed genera of “genetically engineered Kluyveromyces yeast cells to produce lactic acid comprising a chromosomally integrated gene that encodes any exogenous lactate dehydrogenase … comprising reduced function of … phosphoenolpyruvate carboxykinase gene (PCK1)” (genus of alterations; “comprising” is an open-language and includes un-recited elements in the claims) and said genus of Kluyveromyces yeast cells comprising any exogenous lactate Kluyveromyces yeast cells … that produces lactic acid in a fermentation production medium (a genus of fermentation medium comprising a genus of energy and carbon source) with an average specific productivity of at least 1.875 g/L-hr and having a final pH that is lower than 3.6 … .
The art also teaches, even highly structurally homologous polypeptides do not necessarily share the same function and conversely functionally similar molecules do not necessarily have similar structures. For example proteins having similar structure have different activities; Witkowski et al., (Biochemistry 38:11643-11650, 1999) teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. Similarly, Wishart et al., (J. Biol. Chem., 1995, Vol. 270(10): 26782-26785) teach that a single mutation converts a novel phosphotyrosine binding domain into a dual-specificity phosphatase. The art also teaches that functionally similar molecules have different structures; Kisselev L., (Structure, 2002, Vol. 10: 8-9) teach that polypeptide release factors in prokaryotes and eukaryotes have same function but different structures. 
In addition, while inactivation/alteration of a gene/pathway by introducing insertions or deletions within said gene is a well-known method to reduce/eliminate the 
	Hence, the recited genera of polypeptides and the encoding polynucleotides are interpreted to have widely variable structures, since minor changes may result in changes affecting function and no additional information correlating structure with function has been provided. As the claimed genera of polypeptides having widely variable structure and associated function in the claimed “genetically engineered Kluyveromyces yeast cells …”, since minor changes in structure may result in changes affecting function and no additional information (species/variant/mutant) correlating structure with function has been provided. Furthermore, “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features” (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895).  
	Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Applicants are referred to the revised guidelines concerning compliance with the written 
Applicants’ have traversed the above written-description and enablement rejections with the following common arguments (see pages 8-12 of Applicants’ REMARKS dated 12/17/2021). 
 	 Applicants’ argue “… The instant patent application is akin to the patent application in Capon. What the Applicant has invented in the present invention is the way to integrate an exogenous lactate dehydrogenase gene in a chromosomal of yeast cell for producing lactic acid, e.g. optically pure D-lactic acid or L-lactic acid. In the instant invention, the Applicant has demonstrated that the exogenous lactate dehydrogenase gene can be expressed into four different loci in yeast cell: the PDC/ (pyruvate decarboxylase) locus (SEQ ID No. 2), the GPP/ (glycerol-3 - phosphate phosphatase) locus (SEQ ID No. 3), the PCK/ (phosphoenol pyruvate carboxykinase) locus (SEQ ID No. 4), and the NDE/7 (NADH dehydrogenase 1) locus (SEQ ID No. 5). In all four cases, the /dhA genes were designed to integrate at the target loci by homologous recombination without deleting any gene at that locus before integration. Insertion of the cassette into the PDC/ gene blocks the unwanted synthesis of ethanol. Insertion of the cassette into the GPP/ gene blocks the unwanted synthesis of glycerol. Insertion of the cassette into the PCK/ gene blocks the unwanted growth of the yeast on D-LAC or L-LAC as a carbon source. Insertion of the cassette into the NDE/ gene causes conservation of cytoplasmic NADH, one of the substrates for biosynthesis of D-LAC…
	Hence, a person having ordinary skill in the art would recognize that the methods described herein could be used to add ability to produce lactic acid by genetically engineering other yeast strains, species, and genera that do not naturally produce significant titers of lactic acid, or to improve the ability to produce lactic acid by genetically engineering other yeast strains, species, and genera that already have some capacity to produce lactic acid. The insertion of the /dhA cassettes in the four target genes effectively eliminates or reduces the function of those four target genes, but alternative approaches can be used to achieve the elimination or reduction in function. Any mutation, or combination of more than one mutation, that renders the protein product of the gene to be absent, inactive, or lower in specific activity compared to that of an isogenic wild type strain, can be used to eliminate or reduce the function of any one of the four E. coli version can be used instead of the E.coli version, installed in one or more copies in a fashion similar to that disclosed herein. In addition, a gene encoding an L-lactate dehydrogenases can be used instead of the D-lactate dehydrogenase version, installed in one or more copies in a fashion similar to that disclosed herein. This is also supported by the disclosure content provided in the description paragraph [0076]…”


Reply: Applicants' arguments have been considered but are found to be non-persuasive for reasons made of record in the Office-action dated 09/17/2021 and additionally for the following reasons.
Examiner is not in a position to comment regarding the ruling “In Capon v. Eshar” as said ruling is non-binding. Contrary to applicants’ arguments and assertions, the following scientific reference Lee et al., (J. Biotechnol., 2017, Vol. 241: 81-86) clearly provides evidence that various heterologous L-lactate dehydrogenase (LDH) enzymes have different pH optimums; see Abstract; Table 1 & Fig. 1, page 82; provide evidence that “However, the KM5 LcLDH (Lactobacillus curvatus LDH) and the KM5 SuLDH (Streptococcus uberis LDH) strains did not yield a detectable level of lactic acid (LA) compared to the parental strain, suggesting that mRNA expression does not guarantee the functional expression of heterologous LDH genes”, see col. 2, paragraph 1, page 83; Fig. 3, Table 2, page 84; and entire document.    
Therefore, contrary to applicants’ arguments, examiner continues to maintain the following: A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does (function), rather what it is (structure), see University of California v. Eli Lilly & Co., 43 USPQ2d 1938, and Although the claims are examined in the light of the specification, specification cannot be read into the claims, i.e., the limitations of the specification cannot be read into the claims (see MPEP 2111 R-5); thus above claims lack adequate written description;. 
  Examiner continues to hold the position that claims 1-3, 5-12 and 14-23 as written and when given the broadest interpretation encompass a genus of modifications and a genus of structures and the specification fails to provide any guidance regarding possession or with regard to the scope and breadth of the claims and to make and or use the invention commensurate in scope with the claims. No such information or guidance or evidence of possession is provided in the specification. Therefore, the scope of the instant claims 1-3, 5-12 and 14-23 are broad despite the guidance of the art and specification, the claims remain not commensurate with evidence of possession or in scope with the enabled invention. 
While evidence of possession and enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, the specification must provide a reasonable amount of guidance with respect to the direction in which the experimentation should proceed. In the instant case, determining which combinations of any or all enzymes having undefined structures and retaining property i.e., “genetically engineered Kluyveromyces yeast cells to produce lactic acid comprising a chromosomally integrated gene that encodes any exogenous lactate dehydrogenase … comprising reduced function of … phosphoenolpyruvate carboxykinase gene (PCK1)…”, represents a very large amount of screening and a reasonable amount of guidance with respect to the direction in which the experimentation should proceed has not been provided in the specification.
Kluyveromyces cell in the claimed method) and, there is no structure associated with function, which would indicate that they had possession of the claimed genus of polynucleotides and encoded polypeptides including variants, mutants and functional homologs with associated function in any cellular context”. Examiners’ position is also supported by the following post-filing scientific references, specifically regarding determining the activities of type 1 and type 2 diacylglycerol acyltransferase genes: 
Given this scenario, a skilled artisan needs to be provided with the specific structure associated with the function. The specification and the prior art does not provide evidence of possession or support for the full scope and breadth of the claims as claimed, thus examiner continues to hold the position the experimentation left to those skilled in the art is unnecessarily, and improperly extensive and undue. 
There are no examples provided to encompass the numerous characteristics of the whole genus claimed. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals applicants’ hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

“The basic quid pro quo contemplated by the Constitution and the Congress for granting a patent monopoly is the benefit derived by the public from an invention with substantial utility”, [u]nless and until a process is refined and developed to this point-where specific benefit exists in currently available form-there is insufficient justification for permitting an applicant to engross what may prove to be a broad field”, and “a patent is not a hunting license”,[i]t is not a reward for the search, but compensation for its successful conclusion.”
Maintained-Enablement
Claims 1-3, 5-12 and 14-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification is enabling for the characterization of specific strain of K. marxianus SD98 designed to express the E. coli ldhA gene (structure as disclosed in the prior art, in page 21 of specification; for details also see 103 rejection below); said E. coli ldhA gene integrated into a defined locus (SEQ ID NO: 4; for details see Example 1, page 21 and Example 3, page 26 of specification) and a method of use said genetically modified yeast for producing lactic acid. However, specification does not reasonably provide enablement for a genera of “genetically engineered Kluyveromyces yeast cells to produce lactic acid comprising a chromosomally integrated gene that encodes any exogenous lactate dehydrogenase … comprising reduced function of … phosphoenolpyruvate carboxykinase gene (PCK1)” (genus of alterations; “comprising” is an open-language and includes un-recited elements in the claims) and said genus of Kluyveromyces yeast cells comprising any exogenous lactate dehydrogenase (D- or L-lactate dehydorgenases)  including homologs or analogs of undefined and unlimited structures (genus of structures); said genus of lactate dehydrogenase(s) in said genus of yeast cells is integrated at any chromosomal locus selected from any pyruvate decarboxylase gene including homologs or analogs of undefined and unlimited structures (genus of structures) and a genus of cellular context Kluyveromyces yeast cells … that produces lactic acid in a fermentation production medium (a genus of fermentation medium comprising a genus of energy and carbon source) with an average specific productivity of at least 1.875 g/L-hr and having a final pH that is lower than 3.6 … . The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
Claims 1-3, 5-12 and 14-23 are so broad as to encompass: a genera of “genetically engineered Kluyveromyces yeast cells to produce lactic acid comprising a chromosomally integrated gene that encodes any exogenous lactate dehydrogenase … comprising reduced function of … phosphoenolpyruvate carboxykinase gene (PCK1)” (genus of alterations; “comprising” is an open-language and includes un-recited elements in the claims) and said genus of Kluyveromyces yeast cells comprising any exogenous lactate dehydrogenase (D- or L-lactate dehydorgenases)  including homologs or analogs of undefined and unlimited structures (genus of structures); said genus of lactate dehydrogenase(s) in said genus of yeast cells is integrated at any chromosomal locus selected from any pyruvate decarboxylase gene including homologs or analogs of Kluyveromyces yeast cells … that produces lactic acid in a fermentation production medium (a genus of fermentation medium comprising a genus of energy and carbon source) with an average specific productivity of at least 1.875 g/L-hr and having a final pH that is lower than 3.6 … . The scope of the claim is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of encoded polypeptides broadly encompassed by the claims in the claimed methods. Since the amino acid sequence of a protein encoded by a polynucleotide determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence and the respective codons in its polynucleotide, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the encoded proteins' structure relates to its function. However, in this case the disclosure is limited to the characterization of specific strain of K. marxianus SD98 designed to express the E. coli ldhA gene (structure as disclosed in the prior art, in page 21 of specification; for details also see 103 rejection below); said E. coli ldhA gene integrated into a defined locus (SEQ ID NO: 4; for details see Example 1, page 21 and Example 3, page 26 of specification) and a method of use said genetically modified yeast for producing lactic acid. It would require undue experimentation of the skilled artisan to make and use the claimed polypeptides, encoding polynucleotides in a genus of cellular context i.e., a genera of “genetically engineered Kluyveromyces yeast cells to produce lactic acid comprising a chromosomally integrated gene that encodes any exogenous lactate dehydrogenase … comprising reduced function of … phosphoenolpyruvate carboxykinase gene (PCK1)” (genus of alterations; “comprising” is an open-language and includes un-recited elements in the claims) and said genus of Kluyveromyces yeast cells comprising any exogenous lactate dehydrogenase (D- or L-lactate dehydorgenases)  including homologs or analogs of undefined and unlimited structures (genus of structures); said genus of lactate dehydrogenase(s) in said genus of yeast cells is integrated at any chromosomal locus selected from any pyruvate decarboxylase gene including homologs or analogs of undefined and unlimited structures (genus of structures) and a genus of cellular context i.e., a genus of undefined and unlimited structures/chromosomal locus in a genus of Kluyveromyces yeast cells … that produces lactic acid in a fermentation production medium (a genus of fermentation medium comprising a genus of energy and carbon source) with an average specific productivity of at least 1.875 g/L-hr and having a final pH that is lower than 3.6 … . The specification but provides no guidance with regard to the making of variants and mutants or with regard to other uses. In view of the great breadth of the claims, amount of experimentation required to make and use the claimed polypeptides, the lack of guidance, working examples, and unpredictability of the art in predicting function from a polypeptide primary structure (for example, see Whisstock et al., Prediction of protein function from protein sequence and structure. Q Rev Biophys. 2003, Aug. 36 (3): 307-340. Review), the claimed invention would require undue experimentation. As such, the specification fails to teach one of ordinary skill how to use the full scope of the polypeptides and the encoding polynucleotide/gene in a genus of cellular context encompassed by the claims.
	The specification does not support the broad scope of the claims which encompass: genera of “genetically engineered Kluyveromyces yeast cells to produce lactic acid comprising a chromosomally integrated gene that encodes any exogenous lactate dehydrogenase … comprising reduced function of … phosphoenolpyruvate carboxykinase gene (PCK1)” (genus of alterations; “comprising” is an open-language and includes un-recited elements in the claims) and said genus of Kluyveromyces yeast cells comprising any exogenous lactate dehydrogenase (D- or L-lactate dehydorgenases)  including homologs or analogs of undefined and unlimited structures (genus of structures); said genus of lactate dehydrogenase(s) in said genus of yeast cells is integrated at any chromosomal locus selected from any pyruvate decarboxylase gene including homologs or analogs of undefined and unlimited structures (genus of structures) and a genus of cellular context i.e., a genus of undefined and unlimited structures/chromosomal locus in a genus of Kluyveromyces yeast cells … that produces lactic acid in a fermentation production medium (a genus of fermentation medium comprising a genus of energy and carbon source) with an average specific productivity 
	While as discussed above, the specification provides guidance with regard to the characterization of specific strain of K. marxianus SD98 designed to express the E. coli ldhA gene (structure as disclosed in the prior art, in page 21 of specification; for details also see 103 rejection below); said E. coli ldhA gene integrated into a defined locus (SEQ ID NO: 4; for details see Example 1, page 21 and Example 3, page 26 of specification) and a method of use said genetically modified yeast for producing lactic acid, however, the scope of claims 1-3, 5-12 and 14-23 is so broad and the lack of guidance either in the specification or in the prior art, the claims 1-3, 5-12 and 14-23  remains not commensurate in scope with the enabled invention and therefore for the rejected claims, this would clearly constitute undue experimentation. While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, the specification must provide a reasonable amount of guidance with respect to the direction in which the experimentation should proceed (guided mutants). Such guidance has not been provided in the instant specification or in the prior art. The art also teaches the in vitro recombination techniques such as DNA shuffling, staggered extension process (STEP), random chimera genesis on transient templates (RACHITT), iterative truncation for the creation of hybrid enzymes (ITCHY), recombined extension on truncated templates (RETT), and so on have been developed to mimic and accelerate nature's recombination strategy. However, such rational design and directed evolution techniques only provide guidance for searching and screening for the claimed polypeptide which is not guidance for making and/or using the claimed polypeptide. Additionally, knowledge is not extant in the art to assay all possible enzymatic activities, how to express all possible enzymes or how predictably assay for such activities.    
 	Thus, applicants’ have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including polypeptides encoding polynucleotides/genes with an enormous number of modifications in a genus of cellular context. The scope of the claim must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1975)). Without sufficient guidance, determination of polypeptides and encoding polynucleotides/genes having the desired biological characteristics is unpredictable and the experimentation left to those skilled in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Although the claims are examined in the light of the specification, specification cannot be read into the claims, i.e., the limitations of the specification cannot be read into the claims (see MPEP 2111 R-5). 
415 F.3d at 1316, 75 USPQ2d at 1329. See also In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) (Claim 9 was directed to a process of analyzing data generated by mass spectrographic analysis of a gas. The process comprised selecting the data to be analyzed by subjecting the data to a mathematical manipulation. The examiner made rejections under 35 U.S.C. 101 and 102. In the 35 U.S.C. 102 rejection, the examiner explained that the claim was anticipated by a mental process augmented by pencil and paper markings. The court agreed that the claim was not limited to using a machine to carry out the process since the claim did not explicitly set forth the machine. The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (The court held that the PTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the “PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification.”). The broadest reasonable interpretation of the claims must also be consistent with the interpretation that those skilled in the art would reach.
New-Claim Rejections: 35 USC § 103
New rejection is necessitated by claim amendments 
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 5-12 and 14-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Porro et al., (US 7,049,108 B2) and in further in view of Bae et al., (J. Biotechnol., 2018, Vol. 266: 27-33; available online 12/01/2017), Miller et al., (US 8,137,953 B2), and Das et al., (Biotechnol. Prog., 2010, Vol. 26(3): 607-615).
Regarding claims 1-3 and 8-12, Porro et al., (US 7,049,108 B2) discloses genetically modified yeast cells  transformed with a gene encoding lactate dehydrogenase (LDH) and comprising additional  modifications for the production of lactic acid; genetically modified yeast cell is Kluyveromyces marxianus and producing D+L Lactic acid and tolerant to low pH (Abstract; Fig. 1, Fig. 7-9; col. 2, lines 59-65); said yeast having no or substantially reduced pyruvate decarboxylase activity and a heterologous lactate dehydrogenase (LDH; col. 3, lines 41-51; col. 5, lines 53-67 to col. 16, lines 1-35; Table col. 21-2); production of lactic acid at a pH 3.0 (col. 3, lines 55-62) and at a higher yield >80% g/g of lactic acid and at 20.5 g/L of lactic acid at pH 3.5 (col. 3, lines 15-18; Table 3A-B, cols. 25-26; Table 6, col. 28) and at 32.3 g/L of lactic acid at pH 3.6 (Table 7, col. 3). Said reference Porro et al., also suggests  the following process for improving the productivity (g/L/hr) production; see col. 2-3

    PNG
    media_image1.png
    53
    325
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    79
    322
    media_image2.png
    Greyscale

Production of lactic acid is achieved at a pH of 3; col. 3

    PNG
    media_image3.png
    110
    320
    media_image3.png
    Greyscale

Suggests various methods of disrupting gene activity; col. 5 
    PNG
    media_image4.png
    251
    330
    media_image4.png
    Greyscale



production of lactic acid at a pH 3.0


    PNG
    media_image5.png
    421
    438
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    214
    312
    media_image6.png
    Greyscale

However, Porro et al., (US 7,049,108 B2) are silent regarding wherein said genetically engineered yeast strain is resistant to a lactic acid analogue (as in claims 6, 14, 17 and 18); said lactic acid analogue is selected from a group consisting of 3-chlorolactate … 2-halo substituted derivatives of lactic acid… (as in claims 7 and 18). 
1-3 and 8-12, Bae et al., (J. Biotechnol., 2018, Vol. 266: 27-33; available online 12/01/2017) also disclose genetically modified Kluyveromyces marxianus strain comprising disruption of pyruvate decarboxylase gene (PDC1) expressing heterologous L-lactate dehydrogenase (LDH) genes that exhibit optimal activities at different pH ranges and optimal fermentation medium for increased production of lactic acid (see Abstract and entire document); said reference genetically modified Kluyveromyces marxianus strain is able to produce very high levels of lactate (see Table 1, page 29; Fig. 3, page 30; Fig. 4, page 31) and a productivity of at least  2 g/L/h (Table 2, page 32).    
Regarding claims 6-7, 14 and 17-18, the following references teach the structural and functional elements of the instant invention: 
(i) Miller et al., (US 8,137,953 B2) provide experimental evidence, teaching, suggestion and motivation for selection/screening for yeast strains in the presence of glycolic acid (a structural analogue of lactic acid) and having resistance to said organic acids leading to reduced consumption of lactate by the selected cell of interest and increasing lactate yield, wherein said yeast strains have certain mutations that reduce the utilization of lactate and increase the production of lactate in genetically engineered yeast strains/Kluyveromyces marxianus and producing D+L Lactic acid, said yeast having no or substantially reduced pyruvate decarboxylase activity and expressing a heterologous lactate dehydrogenase (LDH) and having resistance to organic acids such as lactic or glycolic acid. Applicants’ are directed to the following sections in Miller et al., (US 8,137,953 B2): Abstract; col. 1, lines 60-67 to col. 2, lines 1-5; col. 2, lines 20-25, glycolic 
(ii) Das et al., (Biotechnol. Prog., 2010, Vol. 26(3): 607-615) also provide evidence that glycolic acid, lactic acid, 3-chlorolactic acid are structural analogues (see Fig. 2, page 608; Table 1, page 611; and entire document) and are substrates for the same enzyme glycolate oxidase obtained from yeast and a skilled artisan would recognize that said structural analogues can be utilized in a selection medium.
	Hence, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings of Porro et al., and incentive to improve the lactic acid yield by eliminating the activities of enzymes/pathway involved in lactate utilization/consumption in a genetically engineered yeast cell producing lactic acid and optimization fermentation of  medium and conditions and to achieve a productivity rate of at least  2 g/L/h of lactic acid as disclosed in the teachings of Bae et al., and subject the genetically engineered yeast cell producing lactic acid to selection under lactic acid analogues, the structural and functional information regarding structural analogues are provided by the teachings of Miller et al and Das et al., and the cited combined teachings render the subject-matter of claims 1-3, 5-12 and 14-23 of the instant invention obvious and said references also provide the structural and functional elements of the instant invention (Teaching, Suggestion and Motivation).
Given this extensive teaching in prior art (Porro et al., Bae et al., Miller et al., and Das et al.,) i.e., genera of “genetically engineered Kluyveromyces yeast cells to produce lactic acid comprising a chromosomally integrated gene that encodes any exogenous lactate dehydrogenase … comprising reduced function of … phosphoenolpyruvate carboxykinase gene (PCK1)” (genus of alterations; “comprising” is an open-language and includes un-recited elements in the claims) and said genus of Kluyveromyces yeast cells comprising any exogenous lactate dehydrogenase (D- or L-lactate dehydorgenases)  including homologs or analogs of undefined and unlimited structures (genus of structures); said genus of lactate dehydrogenase(s) in said genus of yeast cells is integrated at any chromosomal locus selected from any pyruvate decarboxylase gene including homologs or analogs of undefined and unlimited structures (genus of structures) and a genus of cellular context i.e., a genus of undefined and unlimited structures/chromosomal locus in a genus of Kluyveromyces yeast cells … that produces lactic acid in a fermentation production medium (a genus of fermentation medium comprising a genus of energy and carbon source) with an average specific productivity of at least 1.875 g/L-hr and having a final pH that is lower than 3.6 …, as taught by the instant invention and as claimed in claims 1-3, 5-12 and 14-23 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
 	Therefore, claims 1-3, 5-12 and 14-23  are rejected under 35 U.S.C. 103(a) as being unpatentable over Porro et al., (US 7,049,108 B2) and in further in view of Bae et al., (J. Biotechnol., 2018, Vol. 266: 27-33; available online 12/01/2017), Miller et al., (US 8,137,953 B2), and Das et al., (Biotechnol. Prog., 2010, Vol. 26(3): 607-615).
Applicants’ have traversed the above 35 U.S.C. 103(a) rejection with the following arguments; said arguments are relevant for the new 103(a) rejection above: (see pages 14-15 of Applicants’ REMARKS dated 12/17/2021). 
	Applicants’ argue: “…In addition, D4 discloses the yeast strain of claim 6, but D4 does not disclose wherein said lactic acid analogue is selected from a group consisting of 3- chlorolactate (beta-chlorolactate), 3,3-dichlorolactic acid, 3,3,3-trichorolactic acid, 3- fluorolactic acid, 3,3-difluorolactic acid, 3,3,3-trifluorolactic acid, 3-bromolactic acid, 3,3-
dibromolactic acid, 3,3,3-tribromolactic acid, all possible 2- halo-substituted derivatives of lactic acid, all chiral forms of any of the above lactic acid analogs and any salt of any of the lactic acid analogs. D5 discloses an enantioselective oxidation of 2-hydroxy carboxylic acids by glycolate oxidase and catalase coexpressed in Pichia pastoris. However, the lactic acid analogues as disclosed in DS are glycolic acid and 3-chlorolactic acid. It would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the disclosure of D4, to include wherein said yeast strain is resistant to a lactic acid analogue, as taught by D5 in order to engineer a superior lactic acid producing Kluyveromyces marxianus yeast strain which is resistant to and can grow in the presence of a lactic acid analogues.

	Hence, there are the distinguishing features between the genetically engineered yeast strain and processes in the present invention and the genetically engineered yeast strain and processes in the prior art references as cited by the Examiner which can be attributed to the following different features: (1) the yeast strain of genus Kluyveromyces and processes for producing D-LAC in the present invention at a low pH in the final fermentation broth that would be economically attractive and (2) the exogenous lactate dehydrogenase gene in the present invention is integrated at chromosomal locus without deleting any gene at that locus before integration…”

Reply: Applicants’ arguments have been fully considered but are not deemed persuasive for the following reasons: Contrary to applicants’ arguments, examiner maintains the position that claims 6 and 14 are broad and simply recites “lactic acid analog”… and the cited reference Miller et al., (US 8,137,953 B2) meets the limitation of 6 and 14; regarding claims 7 and 18 the cited reference Das et al., (Biotechnol. Prog., 2010, Vol. 26(3): 607-615) teaches the structure of 3-chlorolactic acid and has the same structure of 3-chloroacetate (see evidentiary reference Chemspider; 3-chlorolactate structure, 2 pages downloaded from Royal Society of Chemistry, 02/09/2022 enclosed with the instant action). 
	Regarding applicants’ arguments “(2) the exogenous lactate dehydrogenase gene in the present invention is integrated at chromosomal locus without deleting any gene at that locus before integration…”; examiner takes the following position, the cited primary reference Porro et al., (US 7,049,108 B2):
Suggests various methods of disrupting gene activity; see col. 5 reproduced below 


    PNG
    media_image4.png
    251
    330
    media_image4.png
    Greyscale


Examiner continues to hold the cited references are in congruence with the obviousness rejection and teach all limitations of the instant claims i.e., meet all the criteria and parameters (Teaching, Suggestion and Motivation) as defined by Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966) and the rationale for TSM test .
(i) Applicants’ arguments are directed against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986);
(ii)  Moreover, the objectives of the cited references need not be the same as the instant invention to be used in an Obviousness rejection. So long as the motivation or suggestion to combine the teaching of the cited references is known or disclosed in the prior art and is obvious to one skilled in the art. This is sufficient to establish a prima facie case of obviousness.
 (iii) The instant invention is a simple combination of elements taught in the prior art, wherein the elements of prior art are combined to yield predictable results and the choice is from a finite number of identified elements with a highly predictable outcome and expectation of success. 
	In addition, examiner continues to hold the position that examiner has endeavored to base the obviousness rejection based on the following Exemplary rationales that may support a conclusion of obviousness include:
 (A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Summary of Pending Issues
The following is a summary of issues pending in the instant application.
Claims 1-3, 5-12 and 14-23 are rejected under 35 U.S.C. 112(a) are rejected for written-description and enablement.
Claims 1-3, 5-12 and 14-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Porro et al., (US 7,049,108 B2) and in further in view of Bae et al., (J. Biotechnol., 2018, Vol. 266: 27-33; available online 12/01/2017), Lee et al., (J. Biotechnol., 2017, Vol. 241: 81-86), Miller et al., (US 8,137,953 B2), and Das et al., (Biotechnol. Prog., 2010, Vol. 26(3): 607-615).
Conclusion
	None of the claims are allowable. Claims 1-3, 5-12 and 14-23 are rejected/objected for the reasons identified in the Rejections and Summary sections of this Office Action. Applicants must respond to the rejections in each of the sections in this Office Action to be fully responsive for prosecution.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652